Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered July 23, 2012, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Security-camera footage of the subject accident shows that the infant plaintiff fell because he laid his entire body down on the narrow railing in the stairwell of the apartment building in which he lived and lifted his hands in the air in an attempt to shift them from the post to the railing. This uncontradicted evidence demonstrates as a matter of law that defendant was not negligent, requiring dismissal of the complaint.
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur — Andrias, J.P., Friedman, Acosta, DeGrasse and Freedman, JJ. [Prior Case History: 2012 NY Slip Op 31949(11).]